 

Exhibit 10.2

 

PROMISSORY NOTE

 

$234,375.00 New York, NY   September 8, 2015

 

 

FOR VALUE RECEIVED, VIGGLE INC., a Delaware corporation having an address at 902
Broadway, 11th Floor, New York, New York 10010 (the “Company”), promises to pay
in lawful money of the United States to the order of MGT Sports, Inc., a
Delaware corporation having an address at 500 Mamaroneck Avenue, Suite 204,
Harrison, New York 10528 (“Payee”) on or before September 29, 2015 (the
“Maturity Date”), the principal sum of TWO HUNDRED AND THIRTY FOUR THOUSAND
THREE HUNDRED AND SEVENTY-FIVE DOLLARS ($234,375.00), and to pay interest to the
Payee on the outstanding principal amount of this Promissory Note in accordance
with the provisions hereof.

 

This Promissory Note is issued pursuant to, and is subject to, that certain
Asset Purchase Agreement between Company and Payee dated as of the date hereof
(the “Asset Purchase Agreement”). In the event of any inconsistency or conflict
between the Asset Purchase Agreement and this Promissory Note, the terms,
conditions and provisions of the Asset Purchase Agreement shall govern and
control.

 

This Note is subject to the following additional provisions:

 

Section 1.             Interest; Repayment

 

a.             Interest. Interest shall accrue daily on the outstanding
principal amount of this Promissory Note at an annual rate of 5% per annum. The
Company shall pay to the Payee any and all accrued but unpaid interest hereunder
on the Maturity Date.

 

b.             Prepayment. The Company may prepay all or any portion of the
principal amount of this Promissory Note. Any payment made pursuant to this
Promissory Note shall be credited first to interest then due, the remainder of
the payment to principal, and interest shall thereupon cease upon the principal
so credited.

 

Section 3.             Event of Default.

 

a.             One or more of the following are an “Event of Default” under this
Promissory Note:

 

(i)The Company shall fail to pay any amount due hereunder when and as the same
shall become due and payable;

 

(ii)An involuntary proceeding shall be commenced against the Company or an
involuntary petition shall be filed by the Company seeking (i) liquidation,
reorganization or other relief in respect of or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for ninety (90) days or
an order or decree approving or ordering any of the foregoing shall be entered;
or

 



 1 

 

 

(iii)The Company shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner any proceeding or petition described in clause
(iv) of this Section 3, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing.

 

b.             Upon an Event of Default, or at any time thereafter, and in each
and every such case, at the option of the Payee and in the Payee's sole
discretion, the Payee may consider this Promissory Note and all principal and
accrued interest immediately due and payable, without presentment, demand,
protest or (further) notice of any kind (other than notice of acceleration), all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Payee may
immediately, and without expiration of any period of grace, enforce any and all
of the Payee's rights and remedies provided herein or any other rights or
remedies afforded by law.

 

Section 4.             Miscellaneous

 

a.             Waiver. The Company expressly waives all notices, demands,
presentments, protests, and all other suretyship and similar defenses in
connection with the execution, delivery, payment and enforcement of this
Promissory Note. No indulgence granted by Payee hereof in any instance shall
constitute a waiver or consent to any other indulgence in any other similar or
dissimilar, prior or subsequent instance. This Promissory Note may not be
amended, modified, or supplemented except by written agreement signed by the
party against which the enforcement of the amendment, modification, or
supplement is sought. Time is of the essence with respect to all obligations of
Company under this Promissory Note.

 

b.             Notices. Any and all notices or other communications or
deliveries to be provided by the Payee hereunder shall be in writing and
delivered personally, by facsimile, by email or sent by a nationally recognized
overnight courier service, addressed to the Company, at the address set forth
below, or such other facsimile number, email or address as the Company may
specify for such purpose by notice to the Payee delivered in accordance with
this Section.

 



 2 

 

 

c.             Governing Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

 

THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY, ON THE ONE
HAND, AND THE PAYEE, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR ANY OF THE
OTHER RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS NOTE
OR ANY OF THE RELATED AGREEMENTS; PROVIDED, THAT THE COMPANY ACKNOWLEDGES THAT
ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF
THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN
THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE PAYEE FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS,
TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE PAYEE. THE COMPANY
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY WAIVES ANY OBJECTION WHICH IT
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS. THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT
AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF
SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENT
AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE
COMPANY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S.
MAILS, PROPER POSTAGE PREPAID.

 

THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PAYEE AND THE
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY OTHER
RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

 



 3 

 

 

d.             Assignability. This Note shall be binding upon the Company and
its successors and assigns, and shall inure to the benefit of the Payee and its
successors and assigns. The Payee is expressly permitted to assign its rights
hereunder to any other party. The Company may not assign any of its obligations
under this Note without the prior written consent of the Payee, any such
purported assignment without such consent being null and void.

 

e.             Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.

 

f.             Other. To the fullest extent permitted by law, the Company agrees
not to insist upon or plead or in any manner whatsoever claim, and shall resist
any and all efforts to be compelled to take the benefit or advantage of, usury
laws wherever enacted, in force at the time of execution of this Promissory Note
or hereafter, in connection with any action that may be brought by the Payee in
order to enforce any right or remedy under this Promissory Note. Notwithstanding
any provision to the contrary contained herein, it is expressly agreed and
provided that the total liability of the Company under this Promissory Note for
payments in the nature of interest shall not exceed the maximum lawful interest
rate authorized under applicable law. If the effective interest rate otherwise
applicable under this Promissory Note exceeds such maximum lawful interest rate,
then such applicable interest rate shall be reduced so as not to exceed such
maximum lawful interest rate.

 

g.             


 



 4 

 

 

In Witness Whereof, the Company has caused this Promissory Note to be duly
executed as of the date hereof.

 

VIGGLE INC.

              By:

/s/ John Small

    Name: John Small     Title: Chief Financial Officer  

 

 5 

 

 